Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Telephone restriction
The office has made three calls to the applicant for a telephone restriction but did not receive a reply.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Invention I: directed to the method of training the model and Claims 1-9.Invention II: directed to the portable terminal device and bagging algorithm and being directed to claims 13-21.
Invention III: directed to the computer storage medium for neural networks and being directed to claims 23-24.
The inventions are independent or distinct because the claims to the different inventions recite the mutually exclusive characteristics of such inventions.
	Claim 1 is directed to a method. Claim 1 recites “[a] driving model training method, comprising:
acquiring training behavior data of a user wherein the training behavior data are associated with a user identifier;
acquiring training driving data associated with the user identifier based on the training behavior data;
acquiring positive and negative samples from the training driving data based on the user identifier, and dividing the positive and negative samples into a training set and a test set;
training the training set using a bagging algorithm, and acquiring an original driving model; and
testing the original driving model using the test set, and acquiring a target driving model”.

	Claim 13 is directed to an apparatus which may have different features than the method.
	 Claim 13 is directed to “[a] terminal device, comprising a memory, a processor and a computer readable instruction stored in the memory and operated on the processor, wherein the following steps are achieved when the processor executes the computer readable instruction:
acquiring training behavior data of a user wherein the training behavior data are associated with a user identifier;
acquiring training driving data associated with the user identifier based on the training behavior data;
acquiring positive and negative samples from the training driving data based on the user identifier, and dividing the positive and negative samples into a training set and a test set;
training the training set using a bagging algorithm, and acquiring an original driving model; and
testing the original driving model using the test set, and acquiring a target driving model”.
Claim 23 is directed to a computer storage medium for a neural network. 
	
Specifically, claim 1 recites "a driving training model method"  The recitation is absent in claim 13.  However, claim 13 recites " terminal device, comprising a memory, a processor and a computer readable instruction stored in the memory and operated on the processor, wherein the following steps are achieved when the processor executes the computer readable instruction."  This recitation is absent in claim 1.  
There is a search and/or examination burden for the patentably distinct invention as set forth above because at least the following reason(s) apply: the inventions acquired a separate status in the art due to their recognized divergent subject matter.   As claims 1 and 13 and 23 contain divergent subject matter, an unduly extensive and burdensome search would be necessary to search the entire scope of the claims.  
Invention I is classified in G06V10/82 Arrangements for image or video recognition or understanding using pattern recognition or machine learning using neural networks.
Invention II is classified in G06N3/08 Learning methods.
Invention III is classified in G06N3/084 Back-propagation and others. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct inventions, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct inventions from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional invention which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668